Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the Election Restriction filed on 12/2/2020.
Group I, Claims 1-8 are elected.
Claim 19 is newly added.
Therefore, claims 1-8 and 19 are pending and examined below.
Applicant's election with traverse of Group IV claims 15-17 in the reply filed on 12/2/2020 is acknowledged.  The traversal is on the ground(s) that: “… Applicant further traverses the Requirement with regard to Group IV, claims 15-17, and argues that these claims are not sufficiently distinct from claims 1-8 that they should be examined separately from claims 1-8” (see the Applicant’s remarks on page 10).  This is not found persuasive because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search, a different utilities, and a different electronic resources and keywords; 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-8 and 19 are directed to a method which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “…responsive to determining that the vehicle is out of the at least one toll lane, determining a toll charge based on usage of the at least one toll lane from a point where the vehicle entered the at least toll lane to a point where the vehicle left the at least one toll lane; and responsive to determining the toll charge, administer the toll charge to a toll account”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including business relations, a toll charge transaction/relationship between a user and a toll service based on the usage of the toll lane) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a mobile computing device, a remote server, a satellite loading…a toll lane map file that defines the at least one toll lane on the multi-lane roadway on which a vehicle is travelling; determining …that the vehicle is within the at least one toll lane, based at least in part on location information derived and compared to the toll lane map file; subsequent to determining that the vehicle is within the at least one toll lane, determining that the vehicle is out of the at least one toll lane, based at least in part on location information derived and compared to the toll lane map file; responsive to determining that the vehicle is out of the at least one toll lane, determining a toll charge based on usage of the at least one toll lane from a point where the vehicle entered the at least toll lane to a point where the vehicle left the at least one toll lane; and administer the toll charge to a toll account in responsive to determining the toll charge”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “loading…a toll lane map file that defines the at least one toll lane on the multi-lane roadway on which a vehicle is travelling; determining …that the vehicle is within the at least one toll lane, based at least in part on location information derived and compared to the toll lane map file; subsequent to determining that the vehicle is within the at least one toll lane, determining that the vehicle is out of the at least one toll lane, based at least in part on location information derived and compared to the toll lane map file; responsive to determining that the vehicle is out of the at least one toll determining a toll charge based on usage of the at least one toll lane from a point where the vehicle entered the at least toll lane to a point where the vehicle left the at least one toll lane; and administer the toll charge to a toll account in responsive to determining the toll charge”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 2-8 and 19 these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gravelle (2012/0215594) and further in view of Tajima et al. (7,053,793).
As per claim 1, Gravelle teaches a method for enforcing a toll lane toll charge on a multi-lane roadway having at least one toll lane and one non-toll lane (see the entire of the disclosure and at least paragraphs 2-5 and Fig.2) comprising:
loading, at a mobile computing device (via onboard unit OBU) operating a tolling application from a remote server operated by a transit authority (describes the service center, which provides tolling data as shown in the steps of Fig. 1, [0020]-[0021] and [0038], 'An on board 
determining, by the mobile computing device (OBU), that the vehicle is within the at least one toll lane, based at least in part on location information derived from a satellite positioning receiver of the mobile computing device compared to the toll lane map file (OBU; Fig. 1 & 2; [0026], 'In step 70, the OBU uses data from its GPS receiver and the computed travel lanes to determine in which lanes the vehicle is traveling'; [0022], 'In step 50 the OBU uses the compact travel monitoring point (TMP) data provided by the service center to compute an expected travel lane of travel (ETL) for each TMP. More accurate toll computations can be made by comparing the GPS positions of the vehicle to a path of expected positions for a particular toll lane than by comparing it to a single point'; [0028], 'Determining the exact lane used by the vehicle may be significant. For example, lane 201 might be a high-occupancy vehicle lane);
subsequent to determining that the vehicle is within the at least one toll lane, determining, by the mobile computing device, that the vehicle is out of the at least one toll lane, based at least in part on location information derived from the satellite positioning receiver of the mobile computing device compared to the toll lane map file (In step 70, the OBU uses data from its GPS receiver and the computed travel lanes to determine in which lanes the vehicle is traveling'; In step 50 the OBU uses the compact travel monitoring point (TMP) data provided by the service center to compute an expected travel lane of travel (ETL) for each TMP.  More accurate toll computations can be made by comparing the GPS positions of the vehicle to a path 
the mobile computing device, by executing the toll application, responsive to determining that the vehicle is out of the at least one toll lane, determining a toll charge based on usage of the at least one toll lane from a point where the vehicle entered the at least toll lane to a point where the vehicle left the at least one toll lane (In step 80 the OBU determines what toll is therefore expected, paragraph [0012], [0026], [0075] -[0086], Fig.1 and Fig.7).
Gravelle does not teaches wherein responsive to determining the toll charge, the mobile device communicating with a toll service server to administer the toll charge to a toll account.
Tajima teaches this limitation wherein responsive to determining the toll charge, the mobile device communicating with a toll service server to administer the toll charge to a toll account (via the toll gate may be a toll gate of a toll road.  A set of toll charge information includes a user ID, an entrance ID, a name of the entrance toll gate, an exit ID, a name of the exit toll gate, date and time of toll gate passage, toll charge, and information on the balance in a prepaid account.  The usage information and the charge information notification requirement are transmitted from mobile communication terminal 200 to charge server 400 via mobile packet communication network 300 (step N04).  Charge server 400 generates from charge information an e-mail message, which includes the name of entrance toll gate, the toll charge for passing a toll gate, and information on balance remaining in a prepaid account. Then, charge server 400 transmits the e-mail message (hereinafter referred to as "charge information notification mail") to mobile communication terminal 200, see column 3, lines 30-55, column 6, lines 1-13 and column 7, lines 2-40).

As per claim 7, Gravelle teaches the method wherein the at least one toll lane includes a high occupancy vehicle (HOV) lane (Fig. 2 & 3; [0005], 'By determining vehicle position almost anywhere on a roadway, a GPS-based system can continuously monitor the vehicle's location and provide such functions as HOV lane compliance'; [0028], 'Determining the exact lane used by the vehicle may be significant. For example, lane 201 might be a high-occupancy vehicle lane'), determining the toll charge is further based on a number of occupants in the vehicle ([0036], 'The Ul 317 could also be as simple as, for example, a set of "nomination" switches (not shown) by which a vehicle occupant inputs to the OBU 310 the number of occupants of the vehicle for the purposes of computing a toll discount for ride sharing').
As per claim 8, Gravelle teaches the method wherein the toll lane map ([0021], 'the service center could even provide a highly detailed digital map of the region including all toll and non-toll roadways') defines the at least one toll lane as a series of polygons, each polygon in the series of polygons having geo-location coordinates indicating its location on the roadway ([0027], 'FIG. 2 depicts a section of highway 200 and exemplary associated database information. There are four lanes of traffic 201-204. Traffic monitoring point (TMP) 210 is at a particular latitude and longitude and has an associated expected travel lane (ETL) 211 which is a straight line.  Offset lane points (OLPs) 212-214 could be described in the database simply by the delta latitude and longitude of their position relative to TMP 210'; [0031], 'A TMP could for example be defined by a free form polygon consisting of a set of points. After each position fix the OBU checks to see if the GPS fix point is within the boundaries of the free form polygon, and if so declares that the vehicle has traversed the TMP'), wherein determining that the vehicle is within the at least one toll lane ([0026], 'In step 70, the OBU uses data from its GPS receiver 
As per claim 19, Gravelle teaches the method wherein determining that the vehicle is within the at least one toll lane, and determining that the vehicle is out of the at least one toll lane is further based on detecting the vehicle making at least one lane change, ([0026], [0028], [0031]).
Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over
Gravelle (2012/0215594) and Tajima et al. (7,053,793), and further in view of Dawson et al. (2007/0278300).
As per claim 2, the combination of Gravelle and Tajima does not teach wherein determining that the vehicle is within the at least one toll lane further comprises: receiving, at the mobile computing device, real time traffic data for the roadway; comparing, by the mobile computing device, a present speed of the vehicle with a lane speed for each lane of the roadway based on the real time traffic data; and determining, as a result of the comparing, whether the speed of the vehicle indicates it is within the at least one toll lane or a non-toll lane of the at least one non-toll lane.
Dawson teaches the limitations wherein determining a toll charge for vehicles traveling on a toll lane (Title and Abstract) and teaches wherein determining that a vehicle is within the at least one toll lane further (Fig. 1 shows vehicles on both toll and non-toll lanes; [0020], 'the toll segment may be a high-speed lane or lanes of a multi-lane highway') comprises: receiving, at a mobile computing device ([0018] describes using smart tags and/or GPS in the vehicle, both basic forms of mobile computing), real time traffic data for the roadway ([0005], 'real time traffic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combination of Gravelle and Tajima to include all the limitations above as taught by Dawson in order to provide a toll road system and the toll segment so that the speed of the vehicle of the combination of Gravelle and Tajima would be determined more efficiently within the toll lane or non-toll lane.
Claims 3-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over
Gravelle (2012/0215594) and Tajima et al. (7,053,793), and further in view of Breed (2008/0161987).
As per claim 3, Gravelle teaches the method further comprising: subsequent to determining that the vehicle is within the at least one toll lane, receiving a toll lane map update that includes a deviation of a portion of the at least one toll lane ([0020], 'the OBU determines the region in which the vehicle is located, and checks to see whether it has necessary data in 
The combination of Gravelle and Tajima does not teach wherein indicating, to an operator of the vehicle, the deviation of the at least one toll lane.
Breed teaches the limitation wherein indicating, to an operator of a vehicle, the deviation of an at least one toll lane (Fig. 4; [0028], 'a map database is arranged in each vehicle and includes data about travel lanes'; [0077], 'Vehicles would be checked while traveling down the road or at a tollbooth, or similar station, that the RtZF(R) system was in operation without faults and with the latest updated map for the region'; [0144], 'store the map database of an entire country on the vehicle and to update it as changes are made'; [0584], 'If the map contains the information, then as the vehicle travels the road and determines that there has been a change in the road properties, this fact can be communicated via telematics or other methods to the map maintenance personnel'; [0591], 'A variable toll can automatically be charged to vehicles based on such considerations since the vehicle can be identified'; [0488], 'motion or operation of the vehicle can be analyzed relative to the data in the map database 48, e.g., the data about edges of the travel lanes, the instructions or limitations provided or imposed by the traffic control devices, etc., and a deviation from normal motion or operation of the vehicle detected...The driver warning system 45 can be an alarm, light, buzzer or other audible noise'; [0386], 'any information that can be sensed by a vehicle traveling on a roadway, including the maintenance state of the roadway itself, can be automatically monitored and relevant information can be transmitted automatically over the Internet...the reporting of any anomaly can be done by pictures or a recorded voice').

As per claim 4, the combination of Gravelle and Tajima does not teach wherein the vehicle is an autonomous vehicle in which the mobile computing device is connected, indicating the deviation comprises at least one of vibrating an interior component of the vehicle or playing an audible alert.
Breed teaches the limitation wherein the vehicle is an autonomous vehicle in which the mobile computing device is connected ([0016], 'enabling autonomous vehicle travel, i.e., autonomous vehicle control systems and methods and techniques for allowing vehicle to travel on travel lanes without active and constant human intervention'; [0435] describes using mobile units), indicating the deviation comprises at least one of vibrating an interior component of the vehicle or playing an audible alert ([0488], 'motion or operation of the vehicle can be analyzed relative to the data in the map database 48, e.g., the data about edges of the travel lanes, the instructions or limitations provided or imposed by the traffic control devices, etc., and a deviation from normal motion or operation of the vehicle detected...The driver warning system 45 can be an alarm, light, buzzer or other audible noise’; [0386], 'any information that can be sensed by a vehicle traveling on a roadway, including the maintenance state of the roadway itself, can be automatically monitored and relevant information can be transmitted automatically over the Internet...the reporting of any anomaly can be done by pictures or a recorded voice').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combination of Gravelle and Tajima to include all the limitations above as taught by Breed for the purpose of allowing the occupants to hear the alert, override the autonomous control, and take control of the vehicle, thereby preventing road departure, lane 
As per claim 5, the combination of Gravelle and Tajima does not teach wherein the audible alert comprises voice commands through an audio system of the vehicle.
Breed teaches the limitation wherein the audible alert comprises voice commands through an audio system of the vehicle ([0488], 'motion or operation of the vehicle can be analyzed relative to the data in the map database 48, e.g., the data about edges of the travel lanes, the instructions or limitations provided or imposed by the traffic control devices, etc., and a deviation from normal motion or operation of the vehicle detected...The driver warning system 45 can be an alarm, light, buzzer or other audible noise'; [0386], 'any information that can be sensed by a vehicle traveling on a roadway, including the maintenance state of the roadway itself, can be automatically monitored and relevant information can be transmitted automatically over the Internet...the reporting of any anomaly can be done by pictures or a recorded voice').
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combination of Gravelle and Tajima to include all the limitations above as taught by Breed for the purpose of allowing the occupants to hear the alert, override the autonomous control, and take control of the vehicle with specific instructions to follow, thereby preventing road departure, lane crossing and intersection accidents (Breed; [0488]), while continuing to allow for the implementation of automatic and variable tolling (Breed; [0401]).
As per claim 6, the combination of Gravelle and Tajima does not teach wherein the vehicle is a non-autonomous vehicle, indicating the deviation comprises at least one of vibrating the mobile computing device or playing an audible alert at the mobile computing device.
Breed teaches the limitation wherein the vehicle is a non-autonomous vehicle ([0021], 'enabling semi-autonomous or autonomous vehicle travel in accordance with the invention includes creating dedicated travel lanes for vehicle travel, determining the location of vehicles in the dedicated travel lanes, and providing instructions to the vehicles in the dedicated travel 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combination of Gravelle and Tajima to include all the limitations above as taught by Breed for the purpose of allowing the occupants to hear the alert, override the autonomous control, and take control of the vehicle, thereby preventing road departure, lane crossing and intersection accidents (Breed; [0488]), while also allowing for the implementation of automatic and variable tolling (Breed; [0401]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/Primary Examiner, Art Unit 3694